Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 28 May 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     sir
                     Head Quarters 28th May 1783
                  
                  I received your favor of the 20th respectg the Case of Lieut. Colo. Ternant—but not havg been furnished with the Resolution of Congress of the 26th of March, promoting you to the Rank of Brigadier, I am unable to do anything more than to refer him to the Secty at War & to Congress from whom I trust, he will experience that Justice & Attention, which his Merits & Services require, and which may be consistent with the Rules of propriety, & the general Good of the American Army.
                  I have written to Lt Colo. Ternant—& have given him a Certificate of his Services, which I hope will be usefull to him. I am sir Your most Obedt.
                  
               